Motion Granted and Abatement Order filed July 12, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00511-CV
                                   ____________

         IN THE ESTATE OF NED THEODORE GORDON, DECEASED


                    On Appeal from the County Court at Law #4
                             Fort Bend County, Texas
                      Trial Court Cause No. 09-CPR-022104


                        ABATEMENT ORDER

       On May 21, 2012, appellant, Marshall Gordon, filed a notice of appeal from a
portion of a judgment signed August 8, 2011, which was purportedly made final and
appealable by a final summary judgment signed April 20, 2012. The record has not yet
been filed.

       On June 19, 2012, appellant filed an opposed motion to abate this appeal pending
resolution of his motion to dismiss for want of jurisdiction a related appeal docketed
under our case number 14-11-00812-CV, and styled Patricia Vickery v. Marshall Gordon
& Clardy, Davis & Knowles,. On July 3, 2012, appellee in this case, Patricia Vickery,
filed a response in opposition to the motion. Appellee asserts that jurisdiction has not
been properly invoked over this appeal, and she will file a motion to dismiss the appeal
after the record has been filed. Appellant contends, however, that the ruling on the
pending motion to dismiss in the related appeal may determine whether this appeal will
continue. Accordingly, we GRANT appellant’s motion and issue the following order:

       This appeal is ordered ABATED until appellant’s motion to dismiss filed in case
number 14-11-00812-CV has been decided, or until further order of this court. The
appeal is abated, treated as a closed case, and removed from this court=s active docket.
The appeal will be reinstated on this court=s active docket when the jurisdictional motion
filed in case number 14-11-00812-CV has been decided. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.



                                      PER CURIAM




                                             2